                        Case 1:20-cr-00079-RMB Document 45 Filed 09/15/21 Page 1 of 1




     UNITED STATES DISTRICT COUR
     SOUTHERN DISTRICT OF NEW YOR
     ------------------------------------------------------------
     UNITED STATES OF AMERICA,
                                Government
                                                                                  20 CR. 79 (RMB
                      -against
                                                                                  ORDE
     ANASTASIOS VERTEOURIS
     LEO HERNANDEZ
                                Defendant
     -------------------------------------------------------------

                      In light of the continuing COVID-19 pandemic, the status conference scheduled for
     Tuesday, September 21, 2021 at 12:00 PM is being held telephonically pursuant to the CARES
     Act and applicable implementing court procedures
                      Participants, members of the public and the press can use the following dial-in
     information


                      USA Toll-Free Number: (877) 336-1829
                      Access Code: 6265989
                      Security Code: 2079


     Dated: September 15, 2021
            New York, NY



                                                                     __________________________________
                                                                           RICHARD M. BERMAN
                                                                                 U.S.D.J.
:

     -							

                 ,

                                 ,

                                      .

                                           ,

                                            

                                                T

                                                     K

                                                          X

                                                               .

                                                                X

                                                                          R

                                                                                    )

